 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3606 
 
AN ACT 
To amend the Truth in Lending Act to make a technical correction to an amendment made by the Credit CARD Act of 2009. 
 
 
1.Short titleThis Act may be cited as the Credit CARD Technical Corrections Act of 2009.  
2.Technical CorrectionSection 163(a) of the Truth in Lending Act (U.S.C. 1666b(a)), as amended by section 106(b) of the Credit Card Accountability Responsibility and Disclosure Act of 2009, is amended by inserting a credit card account under after payment on.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
